 



Ex 10.1
CONTRACT OF SALE
     This Agreement is entered into by and between SILVERLEAF RESORTS, INC., a
Texas corporation (“Seller”), and CRYSTAL RIDGE, L.L.P., a New Jersey limited
liability partnership (“Purchaser”).
W I T N E S S E TH :
     FOR AND IN CONSIDERATION of the promises, undertakings, and mutual
covenants of the parties herein set forth, Seller hereby agrees to sell and
Purchaser hereby agrees to purchase and pay for all that certain property
hereinafter described in accordance with the following terms and conditions:
ARTICLE I
PROPERTY
     The conveyance by Seller to Purchaser shall include the following described
tracts or parcels of land, together with all and singular the rights and
appurtenances pertaining to such land including any right, title and interest of
Seller in and to adjacent strips or gores, streets, alleys, or rights-of-way and
all rights of ingress and egress thereto:
     All those certain tracts of land located in the Townships of Butler,
Dennison and Foster, Luzerne County, Pennsylvania, commonly known as Beech
Mountain Lakes, Unit II, and being more fully described by metes and bounds in
Exhibit “A” attached hereto and make a part hereof for all purposes.
Hereafter the aforesaid real property is referred to as the “Land.”
     The conveyance by Seller to Purchaser shall also include all buildings,
fixtures and other improvements on the Land (the “Improvements”). The conveyance
by Seller to Purchaser shall also include all declarant’s rights and use rights
(including any rights of Seller to use the lake adjoining the Subject Property)
under any operating agreement or reciprocal easement agreements or other similar
agreements affecting and/or benefiting the Land.
     Hereinafter all property being conveyed to Purchaser by Seller pursuant to
this Contract including the Land and the Improvements are sometimes referred to
collectively as the “Subject Property.”
CONTRACT OF SALE — Page 1

 



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE PRICE
     The purchase price to be paid by Purchaser to Seller for the Subject
Property shall be the sum of Seven Million Two Hundred Fifty Thousand and No/100
Dollars ($7,250,000.00). The purchase price shall be payable all in cash at the
closing.
ARTICLE III
EARNEST MONEY
     Within two (2) business days after final execution of this Contract by all
parties hereto, Purchaser shall deliver Purchaser’s check in the amount of One
Hundred Thousand and No/100 Dollars ($100,000.00) to Davis R. Chant Realtors,
106 E. Harford Street, Milford, Pennsylvania 18337 (the “Escrow Agent”). The
Escrow Agent shall immediately cash the earnest money check and deposit the
proceeds thereof in an interest bearing account, the earnings from which shall
accrue to the benefit of Purchaser (hereinafter the proceeds of the earnest
money check shall be referred to as the “Earnest Money”). Notwithstanding
anything to the contrary contained herein, in the event the Earnest Money check
is not deposited by Purchaser with the Escrow Agent within two (2) business days
from the date of execution of this Contract, then, at Seller’s option, this
Contract shall automatically terminate and be rendered null and void, without
notice to Purchaser, upon the expiration of such time, and the parties shall
have no further obligations or liabilities one unto the other.
     In the event that this Contract is closed, then all Earnest Money shall be
applied in partial satisfaction of the purchase price. In the event that this
Contract is not closed, then the Earnest Money shall be disbursed in the manner
provided for elsewhere herein. Notwithstanding the foregoing or anything to the
contrary contained elsewhere in this Contract, it is understood and agreed that
One Hundred and no/100 Dollars ($100.00) of the Earnest Money shall in all
events be delivered to Seller as valuable consideration for the inspection
period described in Article VI hereinbelow and the execution of this Contract by
the Seller.
ARTICLE IV
PRE-CLOSING OBLIGATIONS OF SELLER AND PURCHASER
     Within twenty (20) days from the date of execution of this Contract, Seller
shall furnish to Purchaser, the following information (collectively, the “Due
Diligence Items”):
     a. The most recent surveys of the Subject Property in possession of Seller;
Purchaser shall be entitled to have these surveys updated and recertified as of
a
CONTRACT OF SALE — Page 2

 



--------------------------------------------------------------------------------



 



date subsequent to the date of execution of this Contract and, if Purchaser does
so, shall provide copies thereof to Seller; unless otherwise agreed by Seller
and Purchaser, the metes and bounds description contained in the surveys, as
updated, shall be the legal description employed in the documents of conveyance
of the Subject Property;
     b. A current commitment (the “Title Commitment”) for the issuance of an
owner’s policy of title insurance to the Purchaser from Fidelity National Title
Insurance Company (the “Title Company”), together with good and legible copies
of all documents constituting exceptions to Seller’s title as reflected in the
Title Commitment; and
     c. All information of any kind whatsoever in the possession of Seller
concerning possible development of the Subject Property including any
engineering studies, soil tests, environmental reports, and any information
concerning the availability of utilities.
     EXCEPT FOR THE REPRESENTATIONS OF SELLER SET FORTH IN ARTICLE VII, SELLER
MAKES NO REPRESENTATION OR WARRANTY AS TO THE TRUTH, ACCURACY OR COMPLETENESS OF
ANY MATERIALS, DATA OR INFORMATION DELIVERED BY SELLER TO PURCHASER IN
CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY. EXCEPT FOR THE
REPRESENTATIONS OF SELLER SET FORTH IN ARTICLE VII, PURCHASER ACKNOWLEDGES AND
AGREES THAT ALL MATERIALS, DATA AND INFORMATION DELIVERED BY SELLER TO PURCHASER
IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY ARE PROVIDED TO PURCHASER
AS A CONVENIENCE ONLY AND THAT ANY RELIANCE ON OR USE OF SUCH MATERIALS, DATA OR
INFORMATION BY PURCHASER SHALL BE AT THE SOLE RISK OF PURCHASER.
     In the event that Purchaser exercises any right Purchaser has hereunder to
terminate this Contract, Purchaser will promptly return all materials and
information that have been previously supplied to Purchaser by Seller pursuant
to this Article IV. Notwithstanding anything to the contrary contained herein,
Seller and Purchaser hereby agree that, in the event of a termination of this
Contract by Purchaser, the Escrow Agent shall not return the earnest money to
Purchaser until Purchaser has complied with the foregoing requirement.
ARTICLE V
TITLE INSPECTION PERIOD
     Purchaser shall have a period of time commencing on the date of execution
of this Contract and expiring sixty (60) days thereafter within which to review
and approve the status of Seller’s title to the Subject Property (the “Title
Review Period”). If the information to be provided to or obtained by Purchaser
pursuant to the provisions of Article IV hereinabove reflects or discloses any
defect, exception or other matter affecting the Subject Property (“Title
Defects”) that is unacceptable to Purchaser, then prior to the expiration of the
Title Review Period, Purchaser shall provide Seller with written notice of
Purchaser’s objections. Seller may, at its sole option, elect to cure or remove
the objections raised by Purchaser; provided, however, that Seller shall have no
obligation to do so. Should Seller elect to attempt to cure or remove the
objections, Seller shall have ten (10) days from the date of Purchaser’s written
notice of objections (the “Cure Period”) in which to accomplish the cure. In the
event Seller either elects not to cure or remove the objections or is unable to
accomplish the cure prior to the expiration of the Cure Period, then Seller
shall so notify Purchaser in writing specifying which objections
CONTRACT OF SALE — Page 3

 



--------------------------------------------------------------------------------



 



Seller does not intend to cure, and then Purchaser shall be entitled, as
Purchaser’s sole and exclusive remedies, either to terminate this Agreement by
providing written notice of termination to Seller within ten (10) days from the
date on which Purchaser receives Seller’s no-cure notice or waive the objections
and close this transaction as otherwise contemplated herein. If Purchaser shall
fail to notify Seller in writing of any objections to the state of Seller’s
title to the Subject Property as shown by the Survey and Title Commitment, then
Purchaser shall be deemed to have no objections to the state of Seller’s title
to the Subject Property as shown by the Survey and Title Commitment, and any
exceptions to Seller’s title which have not been objected to by Purchaser and
which are shown on the Survey or described in the Title Commitment shall be
considered to be “Permitted Exceptions.” It is further understood and agreed
that any Title Defects which have been objected to by Purchaser and which are
subsequently waived by Purchaser shall be Permitted Exceptions.
ARTICLE VI
INSPECTION PERIOD
     Purchaser, at Purchaser’s sole expense, shall have the right to conduct a
feasibility, environmental, engineering and physical study of the Subject
Property for a period of time commencing on the date of execution of this
Contract and expiring ninety (90) days thereafter (the “Inspection Period”).
Purchaser and Purchaser’s duly authorized agents or representatives shall be
permitted to enter upon the Subject Property at all reasonable times during the
Inspection Period in order to conduct engineering studies, soil tests and any
other inspections and/or tests that Purchaser may deem necessary or advisable.
Purchaser further agrees to indemnify and hold Seller harmless from any claims
or damages, including reasonable attorneys’ fees, resulting from Purchaser’s
inspection of the Subject Property. In the event that the review and/or
inspection conducted by this paragraph shows any fact, matter or condition to
exist with respect to the Subject Property that is unacceptable to Purchaser, in
Purchaser’s sole discretion, or in the event that Purchaser is unable to arrange
satisfactory financing for Purchaser’s acquisition of the Subject Property, or
if for any reason Purchaser determines that purchase of the Subject Property is
not feasible, then Purchaser shall be entitled, as Purchaser’s sole remedy, to
cancel this Contract by providing written notice of cancellation to Seller prior
to the expiration of the Inspection Period. If Purchaser shall provide written
notice of cancellation prior to the expiration of the Inspection Period, then
this Contract shall be cancelled, all Earnest Money (less $100.00) shall be
immediately returned to Purchaser by the Escrow Agent, and thereafter neither
Seller nor Purchaser shall have any continuing obligations one unto the other.
Purchaser agrees that, having had the opportunity to inspect the Subject
Property for defects and having had the right to terminate this Contract in the
event any defects are found, Purchaser will accept at closing the Subject
Property in an “as is, where is” condition, and Seller shall not be required to
give any representations or warranties at closing with respect to the condition
of the Subject Property.
CONTRACT OF SALE — Page 4

 



--------------------------------------------------------------------------------



 



ARTICLE VII
REPRESENTATIONS, WARRANTIES, AND COVENANTS OF SELLER
     Seller represents and warrants to Purchaser that at closing Seller will
have good and marketable fee simple title to the Subject Property free and clear
of all liens, encumbrances, covenants, restrictions, rights-of-way, easements,
and any other matters affecting title to the Subject Property except for the
Permitted Exceptions, and at closing, Seller will be in a position to convey the
Subject Property to Purchaser free and clear of all liens, encumbrances,
covenants, restrictions, rights-of-way, easements and other such matters
affecting title except for the Permitted Exceptions.
     Seller further covenants and agrees with Purchaser that, from the date
hereof until the closing, neither Seller nor its subsidiaries shall sell,
assign, or convey any right, title, or interest whatsoever in or to the Subject
Property, or create or permit to exist any lien, security interest, easement,
encumbrance, charge, or condition affecting the Subject Property (other than the
Permitted Exceptions) without promptly discharging the same prior to closing.
     Seller hereby further represents and warrants to Purchaser, to the best of
Seller’s knowledge, as follows:
     a. There are no actions, suits, or proceedings pending or, to the best of
Seller’s knowledge, threatened against Seller or otherwise affecting any portion
of the Subject Property, at law or in equity, or before or by any federal,
state, municipal, or other governmental court, department, commission, board,
bureau, agency, or instrumentality, domestic or foreign;
     b. The execution by Seller of this Contract and the consummation by Seller
of the sale contemplated hereby have been duly authorized, and do not, and, at
the closing date, will not, result in a breach of any of the terms or provisions
of, or constitute a default under any indenture, agreement, instrument, or
obligation to which Seller is a party or by which the Subject Property or any
portion thereof is bound, and do not, and at the closing date will not,
constitute a violation of any regulation affecting the Subject Property; and
     c. Seller has not received any notice of any violation of any ordinance,
regulation, law, or statute of any governmental agency pertaining to the Subject
Property or any portion thereof.
All of the foregoing representations and warranties of Seller are made by Seller
both as of the date hereof and as of the date of the closing hereunder.
Notwithstanding the foregoing or anything to the contrary contained herein, it
is understood and agreed that the representations and warranties set forth
hereinabove shall survive the closing of this Contract only for a period of six
(6) months following the closing date, but not thereafter, and Seller shall have
no liability of any kind whatsoever for any breach thereof except to the extent
a claim is asserted against Seller within such six (6) month period.
CONTRACT OF SALE — Page 5

 



--------------------------------------------------------------------------------



 



ARTICLE VIII
CLOSING
     The closing hereunder shall take place at the offices of the Title Company.
The closing shall occur on or before fifteen (15) days after the expiration of
the Inspection Period. Purchaser shall notify Seller at least five (5) days in
advance of the exact time and date of closing.
ARTICLE IX
SELLER’S OBLIGATIONS AT CLOSING
     At the closing, Seller shall do the following:
     a. Deliver to Purchaser a deed covering the Subject Property, duly signed
and acknowledged by Seller, which deed shall be in form reasonably acceptable to
Purchaser for recording and shall convey to Purchaser good and marketable title
to the Subject Property, free and clear of all liens, rights-of-way, easements,
and other matters affecting title to the Subject Property, except for the
Permitted Exceptions.
     b. If and to the extent necessary, deliver an assignment in a form
reasonably acceptable to Purchaser, duly executed and acknowledged by Seller,
conveying and/or assigning to Purchaser any declarant’s rights pertaining to the
Subject Property;
     c. Deliver or cause to be delivered to Purchaser an ALTA owner’s form of
title insurance policy (the “Title Policy”) insuring Purchaser in the amount of
the purchase price that Purchaser has acquired good and marketable title to the
Subject Property, subject only to the Permitted Exceptions. Purchaser shall be
entitled to request the Title Company to provide, at Purchaser’s sole cost and
expense, such endorsements (or amendments) to the Title Policy as Purchaser may
reasonably require so long as such endorsements or amendments impose no
additional liability on Seller or delay the closing. Purchaser acknowledges and
agrees that the Title Policy may be actually delivered within a reasonable time
following the closing so long as Purchaser has received at closing a current
binding title commitment obligating the Title Company to deliver the Title
Policy. Purchaser shall pay the premium for a standard owner’s form of title
insurance policy in the amount of the purchase price; the cost of any title
endorsements required by Purchaser, and the cost of reinsurance reasonably
required by Purchaser, shall also be paid by Purchaser.
     d. Deliver a non-withholding statement that will satisfy the requirements
of Section 1445 of the Internal Revenue Code so that Purchaser is not required
to withhold any portion of the purchase price for payment to the Internal
Revenue Service.
     e. Provide such evidence or other documents that may be reasonably required
by the Title Company evidencing the status and capacity of Seller and the
authority of the person or persons who are executing the various documents on
behalf of Seller in connection with the sale of the Subject Property.
CONTRACT OF SALE — Page 6

 



--------------------------------------------------------------------------------



 



ARTICLE X
PURCHASER’S OBLIGATIONS AT CLOSING
     At the closing, Purchaser shall deliver to Seller the purchase price in
cash.
ARTICLE XI
COSTS AND ADJUSTMENTS
     At closing, the following items shall be adjusted or prorated between
Seller and Purchaser:
     a. Any real estate transfer taxes or sales taxes payable in connection with
the sale of the Subject Property shall be divided equally between Seller and
Purchaser.
     b. Ad valorem taxes for the Subject Property for the current calendar year
shall be prorated as of the date of closing, and Seller shall pay to Purchaser
in cash at closing Seller’s pro rata portion of such taxes. Seller’s pro rata
portion of such taxes shall be based upon taxes actually assessed for the
current calendar year or, if for any reason such taxes for the Subject Property
have not been actually assessed, such proration shall be based upon the amount
of such taxes for the immediately preceding calendar year, and adjusted by cash
settlement when exact amounts are available. However, anything herein to the
contrary notwithstanding, any tax abatement or refund for a period of time prior
to closing shall belong to Seller.
     c. All other closing costs, including but not limited to, recording and
escrow fees shall be divided equally between Seller and Purchaser; provided,
however, that Seller and Purchaser shall each be responsible for the fees and
expenses of their respective attorneys.
     Seller agrees to indemnify and hold Purchaser harmless of and from any and
all liabilities, claims, demands, suits, and judgments, of any kind or nature
(except those items which under the terms of this Contract specifically become
the obligation of Purchaser), brought by third parties and based on events
occurring on or before the date of closing and which are in any way related to
the ownership, maintenance, or operation of the Subject Property, and all
expenses related thereto, including, but not limited to, court costs and
attorneys’ fees.
     Purchaser agrees to indemnify and hold Seller harmless of and from any and
all liabilities, claims, demand, suits, and judgments, of any kind or nature,
brought by third parties and based on events occurring subsequent to the date of
closing and which are in any way related to the ownership, maintenance or
operation of the Subject Property, and all expenses related thereto, including,
but not limited to, court costs and attorneys’ fees.
     Notwithstanding anything to the contrary contained herein, the indemnities
set forth in this Article XI shall survive the closing hereunder.
CONTRACT OF SALE — Page 7

 



--------------------------------------------------------------------------------



 



ARTICLE XII
ENTRY ON PROPERTY
     Purchaser, Purchaser’s agents, employees, servants, or nominees, are hereby
granted the right to enter upon the Subject Property at any time prior to
closing for the purpose of inspecting the Subject Property and conducting such
engineering and mechanical tests as Purchaser may deem necessary or advisable,
any such inspections and tests to be made at Purchaser’s sole expense. Purchaser
agrees to indemnify and hold Seller harmless from and against any and all
losses, damages, costs, or expenses incurred by Seller as a result of any
inspections or tests made by Purchaser.
ARTICLE XIII
POSSESSION OF PROPERTY
     Possession of the Property free and clear of all uses and encroachments,
except the Permitted Exceptions, shall be delivered to Purchaser at closing.
ARTICLE XIV
NOTICES
     All notices, demands, or other communications of any type given by the
Seller to the Purchaser, or by the Purchaser to the Seller, whether required by
this Contract or in any way related to the transaction contracted for herein,
shall be void and of no effect unless given in accordance with the provisions of
this paragraph. All notices shall be in writing and delivered to the person to
whom the notice is directed, either in person, by facsimile transmission, or by
United States Mail, as a registered or certified item, return receipt requested.
Notices delivered by mail shall be deemed given when deposited in a post office
or other depository under the care or custody of the United States Postal
Service, enclosed in a wrapper with proper postage affixed, addressed as
follows:

     
SELLER:
  Silverleaf Resorts, Inc.
 
  1221 Riverbend Drive
 
  Suite 120
 
  Dallas, Texas 75247
 
  Attn: Robert E. Mead
 
  Telephone No.: (214) 631-1166
 
  Facsimile No.: (214) 905-0514

CONTRACT OF SALE — Page 8

 



--------------------------------------------------------------------------------



 



     
With Required Copy to:
  Meadows, Owens, Collier, Reed, Cousins & Blau, L.L.P.
 
  3700 NationsBank Plaza
 
  901 Main Street
 
  Dallas, Texas 75202
Attn: George R. Bedell, Esq.
 
  Telephone No.: (214) 749-2448
 
  Facsimile No.: (214) 747-3732
 
   
PURCHASER:
  Crystal Ridge L.L.P.
 
  1247 Sussex Turnpike
 
  Randolph, NJ 07869
 
  Attn: Philip Rizzo

ARTICLE XV
REMEDIES
     In the event all conditions of this Contract are satisfied and in the event
all covenants and agreements to be performed prior to closing are fully
performed, and in the event that performance of this Contract is tendered by the
Purchaser and the sale is not consummated through a default on the part of
Seller on the closing date, then Purchaser shall have the option (i) to
terminate this Contract by providing written notice thereof to Seller, in which
event the Earnest Money (less $100.00) shall be returned immediately to
Purchaser and the parties hereto shall have no further liabilities or
obligations one unto the other; (ii) to waive any defect or requirement and
close this Contract; or (iii) to sue Seller for specific performance. In no
event shall Purchaser have the right to sue Seller for damages, bring any action
against the Subject Property, or file a notice of lis pendens regarding any
claim of Purchaser other than a claim for specific performance.
     In the event that Purchaser fails to timely comply with all conditions,
covenants, and obligations Purchaser has hereunder, such failure shall be an
event of default, and Seller’s sole remedy shall be to receive and retain the
Earnest Money. The Earnest Money is agreed upon by and between the Seller and
Purchaser as liquidated damages due to the difficulty and inconvenience of
ascertaining and measuring actual damages, and the uncertainty thereof, and no
other damages, rights, or remedies shall in any case be collectible,
enforceable, or available to the Seller other than in this paragraph defined,
and Seller shall accept the Earnest Money as Seller’s total damages and relief.
ARTICLE XVI
ASSIGNMENT
     Purchaser shall have the right to nominate who shall take title and who
shall succeed to Purchaser’s duties and obligations hereunder, or assign this
Contract to any person, firm, corporation, or other entity which Purchaser may,
at Purchaser’s sole option, choose, and from and
CONTRACT OF SALE — Page 9

 



--------------------------------------------------------------------------------



 



after such nomination or assignment, wherever in this Contract reference is made
to Purchaser such reference shall mean the nominee or assignee who shall succeed
to all the rights of Purchaser hereunder. Any such assignment shall not be
effective until Seller has received written notice thereof; further, such
assignment shall not relieve Purchaser of any of its obligations or liabilities
hereunder.
ARTICLE XVII
INTERPRETATION AND APPLICABLE LAW
     This Agreement shall be construed and interpreted in accordance with the
laws of the State of Pennsylvania; provided, however, that any action against
the Purchaser pursuant to this Agreement shall be in the courts of the State of
New Jersey. Where required for proper interpretation, words in the singular
shall include the plural; the masculine gender shall include the neuter and the
feminine, and vice versa. The terms “successors and assigns” shall include the
heirs, administrators, executors, successors, and assigns, as applicable, of any
party hereto.
ARTICLE XVIII
AMENDMENT
     This Contract may not be modified or amended, except by an agreement in
writing signed by the Seller and the Purchaser. The parties may waive any of the
conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions and obligations.
ARTICLE XIX
AUTHORITY
     Each person executing this Contract warrants and represents that he is
fully authorized to do so.
ARTICLE XX
ATTORNEYS’ FEES
     In the event it becomes necessary for either party to file a suit to
enforce this Contract or any provisions contained herein, the prevailing party
shall be entitled to recover, in addition to all other remedies or damages,
reasonable attorneys’ fees and costs of court incurred in such suit.
CONTRACT OF SALE — Page 10

 



--------------------------------------------------------------------------------



 



ARTICLE XXI
DESCRIPTIVE HEADINGS
     The descriptive headings of the several paragraphs contained in this
Contract are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.
ARTICLE XXII
ENTIRE AGREEMENT
     This Contract (and the items to be furnished in accordance herewith)
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith. No representation,
warranty, covenant, agreement, or condition not expressed in this Contract shall
be binding upon the parties hereto or shall affect or be effective to interpret,
change, or restrict the provisions of this Contract.
ARTICLE XXIII
MULTIPLE ORIGINALS ONLY
     Numerous copies of this Contract may be executed by the parties hereto.
Each such executed copy shall have the full force and effect of an original
executed instrument.
ARTICLE XXIV
ACCEPTANCE
     Purchaser shall have until 5:00 o’clock p.m., June 10, 2005, to execute and
return a fully executed original of this Contract to Seller, otherwise this
Contract shall become null and void. Time is of the essence of this Contract.
The date of execution of this Contract by Seller shall be the date of execution
of this Contract. If the final date of any period falls upon a Saturday, Sunday,
or legal holiday under the laws of the State of Pennsylvania, then in such event
the expiration date of such period shall be extended to the next day which is
not a Saturday, Sunday, or legal holiday under the laws of the Pennsylvania.
ARTICLE XXV
REAL ESTATE COMMISSION
     In the event that this Contract closes, but not otherwise, Seller agrees to
pay at closing a real estate commission to Davis R. Chant Realtors (“Broker”),
the amount of such commission being set forth in a separate agreement between
Seller and Broker. Seller represents and warrants to Purchaser that Seller has
not contacted or entered into any agreement with any other real estate
CONTRACT OF SALE — Page 11

 



--------------------------------------------------------------------------------



 



broker, agent, finder, or any other party in connection with this transaction,
and that Seller has not taken any action which would result in any other real
estate broker’s, finder’s, or other fees or commissions being due and payable to
any other party with respect to the transaction contemplated hereby. Purchaser
hereby represents and warrants to Seller that Purchaser has not contracted or
entered into any agreement with any other real estate broker, agent, finder, or
any other party in connection with this transaction, and that Purchaser has not
taken any action which would result in any other real estate broker’s, finder’s,
or other fees or commissions being due or payable to any other party with
respect to the transaction contemplated hereby. Each party hereby indemnifies
and agrees to hold the other party harmless from any loss, liability, damage,
cost, or expense (including reasonable attorneys’ fees) resulting to the other
party by reason of a breach of the representation and warranty made by such
party herein. Notwithstanding anything to the contrary contained herein, the
indemnities set forth in this Article XXV shall survive the closing.
     EXECUTED on this the 8th day of June, 2005.

              SELLER:
 
            SILVERLEAF RESORTS, INC.,
    a Texas corporation
 
       
 
  By:   /S/ HARRY J. WHITE, JR.
 
       
 
  Name:   Harry J. White, Jr.
 
       
 
  Its:   CFO
 
       

     EXECUTED on this the 8th day of June, 2005.

              PURCHASER:
 
            CRYSTAL RIDGE, L.L.P.,     a New Jersey limited liability
partnership
 
       
 
  By:   /S/ PHILIP RIZZO
 
       
 
  Name:   Philip Rizzo
 
       
 
  Its:   Partner
 
       

 



--------------------------------------------------------------------------------



 



RECEIPT OF EARNEST MONEY AND ONE (1) EXECUTED COUNTERPART OF THIS CONTRACT IS
HEREBY ACKNOWLEDGED:
ESCROW AGENT:
DAVIS R. CHANT REALTORS

         
By:
  /S/ DAVIS R. CHANT    
 
       
Name:
  Davis R. Chant    
 
       
Its:
  Agent    
 
       

Exhibits attached to agreement, but not filed herewith:
Exhibit A: Legal Description of Property

 